Citation Nr: 0929339	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for major depressive 
disorder. 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 to 
September 1986.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. 
§ 1132.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness. VAOPGCPREC 3-2003 
(July 16, 2003).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).

VA's General Counsel has determined that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations. VAOPGCPREC 82-90 (July 18, 
1990).  Moreover, diseases of hereditary origin can be 
considered incurred, rather than aggravated, in service "if 
their symptomatology did not manifest itself until after 
entry on duty." VAOPGCPREC 67-90 (July 18, 1990).

Service treatment records indicate that no psychiatric 
conditions were noted during the Veteran's June 1986 
enlistment examination.  An August 1986 entry noted that was 
seen with complaints of nausea, diarrhea and stress.  He 
reported a history of receiving valium and Librium as a 
civilian.  Assessment was stress adjustment. 
In September 1986, the Veteran was discharged by reason of 
unsuitability.  

The Veteran had a VA examination in November 2007.  The 
examiner opined that the Veteran has a history of treatment 
for depression and anxiety that predates his enlistment in 
the service.  The examiner stated that the Veteran has 
congenital forms of depression and anxiety that has affected 
him since childhood.  The examiner diagnosed recurrent 
congenital major depression. 

 The November 2007 examination report did not address whether 
recurrent congenital major depression was aggravated during 
service.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  On remand, 
the Veteran should be scheduled for a new VA examination to 
determine whether his claimed disabilities are related to 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination.  The claims file 
should be made available to the examiner 
in conjunction with the examination, and 
the examiner should indicate in the 
examination report that the claims file 
was reviewed.

2.  Following a review of the claims file 
and an examination of the Veteran, the 
examiner should diagnose any current 
psychiatric condition(s), to include major 
depression and anxiety.  The examiner 
should answer the following questions:

a.  Is a current psychiatric condition, 
to include major depression and 
anxiety, at least as likely as not (50 
percent or greater likelihood) related 
to the stress adjustment noted in 
service?  Please provide a detailed 
rationale for the opinion.  

b.  Did a psychiatric condition, to 
include major depression or anxiety, 
clearly and unmistakably exist prior to 
service?  Please provide a rationale 
for the opinion.

c.  Did a psychiatric condition, to 
include major depression or anxiety, 
increase in severity during service?  
If so, was this due to the natural 
progress of the condition(s)?  Please 
provide a detailed rationale for the 
opinion.

3.  Thereafter, the RO should 
readjudicate the claims on appeal based 
on all of the evidence of record.  If 
the disposition of the claims remains 
unfavorable, the RO should furnish the 
Veteran a supplemental statement of the 
case and afford him an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




